Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 1 of 7                     PageID #: 177




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 INCHAPE SHIPPING SERVICES,                     )
 INC.,                                          )
                                                )
           Plaintiff,                           )
                                                )    CASE NO. 19-434
 v.                                             )
                                                )    IN ADMIRALTY
 M/Y BRAMBLE, its engines, tackle, and          )    IN REM
 appurtenances, In Rem, and BRAMBLE             )
 HISTORICAL EPIC COMPANIES,                     )
 LLC, In Personam,                              )
                                                )
           Defendants.
                                                )

                         VERIFIED COMPLAINT IN INTERVENTION

         COMES NOW, Alabama Shipyard, LLC, formerly known as EPIC Alabama Shipyard,

LLC (hereafter “Alabama Shipyard”), and for its Verified Complaint in Intervention against

Defendants M/Y BRAMBLE, its engines, tackle, and appurtenances, in rem, and alleges as

follows:

                                        JURISDICTION

                                                1.

         This claim in intervention is an admiralty and maritime action within the meaning of Fed.

R. Civ. P. 9(h) and Supplemental Rule C of the Federal Rules of Civil Procedure, and this Court

has jurisdiction of the subject matter and the parties pursuant to 28 U.S.C. § 1333. Alabama

Shipyard is entitled to intervene as a right according to Rule 24(a) of the FRCP.




{N3908956.1}
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 2 of 7                       PageID #: 178




                                             PARTIES

                                                  2.

         At all times mentioned, Plaintiff-in-Intervention Alabama Shipyard is a limited liability

company organized and existing under the laws of Delaware with a shipyard located in Mobile,

Alabama.

                                                  3.

         At all times mentioned, Defendant, M/Y BRAMBLE, was and now is an ex-USCG cutter

now used as yacht / pleasure craft / recreational vessel, and is being fitted for an expedition to the

Northwest Passage near the Arctic Circle (See www.bramblereborn.com for further information).

The M/Y BRAMBLE is now, or during the pendency of this action will be, within the Southern

District of Alabama, having been arrested by Order of this Court on August 2, 2019. Upon

information and belief, the vessel is owned by USCG Bramble, LLC.

                                              FACTS

                                                  4.

         Plaintiff-in-Intervention, Alabama Shipyard, provides various services including ship

repairs, construction and refitting.

                                                  5.

         At the request of Clarke Investments as owner representative or authorized agents of the

M/Y BRAMBLE, Alabama Shipyard began work on the provision of necessaries to the M/Y

BRAMBLE, including repairs and refitting. The work was provided to, inter alia, outfit and

prepare the vessel for the Northwest Passage. As work was completed by Alabama Shipyard, a

corresponding invoice was issued by Alabama Shipyard. The invoice is attached and incorporated

herein as Exhibit “A.” Payment was due upon receipt. The goods and services were necessary for

the operations of the vessel in its ordinary trade, and a maritime lien exists.


{N3908956.1}                                      2
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 3 of 7                     PageID #: 179




                                                 6.

         The total sum of the costs of services rendered by Alabama Shipyard for necessaries

provided to Defendant M/Y BRAMBLE is the fair market value of $302,815.63 (exclusive of

interests, costs, and attorney’s fees) as per the attached invoice (Exhibit “A.” As of the date of

filing, the invoiced sum remains unpaid and outstanding.

                                                 7.

         Plaintiff-in-Intervention, Alabama Shipyard, has a maritime lien against the Defendant,

M/Y BRAMBLE, arising out of the vessel’s failure to pay for the necessaries provided by Alabama

Shipyard, and therefore files this Verified Complaint in Intervention to enforce said maritime lien.

                                                 8.

         Further, based on the failure of ownership interests in the M/Y BRAMBLE to pay the

aforementioned sums owed and continuing, Alabama Shipyard is entitled to judgment against the

M/Y BRAMBLE, its engines, tackle, and appurtenances, in rem, in the amount of its claims, plus

interest, costs and attorney’s fees.

                                                 9.

         The M/Y BRAMBLE is under arrest and held by a consent custodian at the Alabama

Shipyard’ facility. Alabama Shipyard has provided and continues to provide docking and berthage

for the M/Y BRAMBLE at its facility, subsequent to the performance of the work depicted in

Exhibit “A” and subsequent to this Court’s issuance of the arrest warrant for the M/Y BRAMBLE.

The docking and berthage fees incurred by the M/Y BRAMBLE are reflected in Exhibit “B.”

Alabama Shipyard further requests that these expenses incurred in safekeeping the M/Y

BRAMBLE be declared to be custodia legis expenses, including expenses associated with fuel

storage and berthage and that such expenses be paid prior to the release of the M/Y BRAMBLE

or the distribution of proceeds of its sale.


{N3908956.1}                                     3
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 4 of 7                      PageID #: 180




                                                 10.

         In the alternative, if the fuel storage and berthage charges depicted in Exhibit “B” are not

declared to be custodia legis expenses, then Alabama Shipyard submits that those expenses are

necessaries and, therefore, a maritime lien exists for those charges, in addition to the charges for

the services depicted in Exhibit “A.”

                                                 11.

         As Intervenor, Alabama Shipyard joins in the arrest and prays for service, in rem.

         WHEREFORE, Plaintiff-in-Intervention, Alabama Shipyard, prays that:

         1.     Process in due form of law and citation be issued and served against Defendant,

M/Y BRAMBLE, in rem, pursuant to Supplemental Rule C of the Federal Rules of Civil Procedure

and pursuant to SD ALA LAR 6, and that all persons claiming an interest in said vessel be cited

to answer the claims herein;

         2.     Judgment be entered in favor of Plaintiff-in-Intervention, Alabama Shipyard, and

against the M/Y BRAMBLE, in rem, for all sums shown to be due and owing at trial, together with

interest, costs, and attorneys’ fees;

         3.     The M/Y BRAMBLE be condemned and sold to satisfy any judgment awarded by

the Court in favor of Plaintiff-in-Intervention, Alabama Shipyard and that Alabama Shipyard

receive the first monies received from seizure and sale for the amount of its maritime lien for

necessaries following satisfaction of the expenses of the legal administration and berthing of the

vessel while in custodia legis, including Alabama Shipyard’ custodia legis charges for fuel storage

and berthage; and

         4.     Plaintiff-in-Intervention, Alabama Shipyard, have such other, further, and different

relief as it may be entitled to receive.




{N3908956.1}                                      4
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 5 of 7         PageID #: 181




                                   Respectfully submitted,

                                   /s/ James Rebarchak
                                   JAMES REBARCHAK
                                   OF COUNSEL
                                   JONES WALKER LLP
                                   RSA Battle House Tower
                                   11 North Water Street, Suite 1200
                                   Mobile, AL 36602
                                   Telephone: (251) 432-1414
                                   Facsimile: (251) 433-4106
                                   jrebarchak@joneswalker.com

                                   and

                                   GRADY S. HURLEY (#13913), ad hoc
                                   R. SCOTT JENKINS (#23144), ad hoc
                                   CHRISTOPHER K. ULFERS (#36712), ad hoc
                                   JONES WALKER LLP
                                   201 St. Charles Avenue, 48th Floor
                                   New Orleans, LA 70170-5100
                                   Telephone: (504) 582-8000
                                   Facsimile: (504) 589-8346
                                   ghurley@joneswalker.com
                                   sjenkins@joneswalker.com
                                   culfers@joneswalker.com
                                   Attorneys for Plaintiff-in-Intervention
                                   Alabama Shipyard, LLC




{N3908956.1}                          5
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 6 of 7                      PageID #: 182




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the _____ day of October, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to counsel of record by operation of the court’s electronic filing system. I also certify that I have
emailed or mailed this filing by United States Postal Service to any non-CM/ECF participants.



                                              /s/ James Rebarchak




REQUEST AND INSTRUCTIONS FOR IN REM SERVICE:

The M/Y BRAMBLE remains subject to writ of arrest (Doc. 6) and is in the care, custody and
control of a substitute custodian; service is requested in rem.




{N3908956.1}                                     6
Case 1:19-cv-00434-TFM-B Document 34 Filed 10/24/19 Page 7 of 7               PageID #: 183




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 INCHAPE SHIPPING SERVICES,                          )
 INC.,                                               )
                                                     )
          Plaintiff,                                 )
                                                     )   CASE NO. 19-434
 v.                                                  )
                                                     )   IN ADMIRALTY
 M/Y BRAMBLE, its engines, tackle, and               )   IN REM
 appurtenances, In Rem, and BRAMBLE                  )
 HISTORICAL EPIC COMPANIES,                          )
 LLC, In Personam,                                   )
                                                     )
          Defendants.
                                                     )

                                                ORDER

         The M/Y BRAMBLE is under arrest as per prior Court Order and is under the care of an

approved custodian. Considering the Verified Complaint in Intervention,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Alabama Shipyard, LLC

join in the arrest as a Plaintiff-in-Intervention.

         Mobile, Alabama, this ______ day of October, 2019.




                                                UNITED STATES DISTRICT COURT JUDGE




{N3908956.1}
